I am not in accord with the view of Mr. Justice CHANDLER. The only question presented for review is whether there is competent evidence to sustain the finding of the department of labor and industry. The department found, "The uncontradicted testimony of plaintiff and Antone Kangas, the prospective car purchaser, indicates that plaintiff was demonstrating the car to Kangas at the time of the accident." The record shows that plaintiff had no particular hours for work and was on duty at any time when he might wish to demonstrate a car; that Kangas was considering the purchase of a car prior to the date of the accident and did buy a Chevrolet car subsequent to the date of the accident.
Plaintiff testified as follows:
"Q. Why did Russell Petersen drive the car to Gaylord?
"A. Just because he is a good driver, and there is nothing to that, merely asking him to drive. In fact he was willing to drive. * * *
"Q. Was there any particular reason that you wanted him to drive?
"A. Well, I really wanted to talk to Kangas. That is what I wanted to do.
"Q. Why did you want to talk to Kangas?
"A. I had been trying to sell him an automobile. I was determined to sell him if I possibly could. * * *
"Q. Did you make any effort on that trip up to Gaylord to sell Mr. Kangas a car?
"A. I certainly did.
"Q. What did you do?
"A. I pointed out all the features it was possible to point out to him. In fact, we even played the radio going up.
"Q. Did Mr. Kangas indicate whether he would or would not purchase a Chevrolet?
"A. He talked very favorable. In fact he liked *Page 99 
the way it rode. He didn't ask to drive the car and I didn't ask him to.
Antone Kangas, a witness produced by plaintiff, testified as follows:
"Q. What was said?
"A. Well, first thing he — I was many times to Mr. Hanson's station looking for a car, and he was trying to make a deal that night. * * *
"Q. Did you have any conversation with Mr. Atkinson on the way to Gaylord?
"A. Yes.
"Q. What were you talking about?
"A. Well, I asked him how much he would promise to pay for my old car and how much the new one would cost. * * *
"Q. Did you buy a car afterwards?
"A. Yes.
"Q. When did you buy a car?
"A. It was I guess four or five weeks after that accident.
"Q. What kind of a car did you buy?
"A. Chevrolet sedan.
"Q. Who did you buy it from?
"A. Hanson's place."
In Wilson v. McCabe  Dishaw, 274 Mich. 74, we said:
"Nor do we weigh the evidence; if there is any evidence upon which the department could make a finding, it is our duty to affirm."
See, also, Becker v. City of Detroit, 267 Mich. 511.
In our opinion there is competent evidence to sustain the finding of the department* and the award is affirmed, with costs to plaintiff.
POTTER, NORTH, McALLISTER, and BUTZEL, JJ., concurred with SHARPE, J.
* See 2 Comp. Laws 1929, § 8451 (Stat. Ann. § 17.186.). — REPORTER. *Page 100